* Headnotes 1. Taxation, 37 Cyc., p. 1114; 2. Taxation, 37 Cyc., p. 1114.
This is an appeal from an order dismissing the appeal from the board of supervisors to the circuit court from an order assessing the property of the appellant for the year 1924. In the year 1924, Smith county ordered a new assessment of real estate as well as of personal property and, when the board of supervisors had met at the July meeting, made changes deemed necessary by them to make the assessment uniform and equal, and gave notice to the taxpayers under the law (chapter 323, Laws of 1920) to appear at the August meeting and present any objections that they might have to the action of the board in regard to the said assessments. At the August meeting the appellant appeared before the board of supervisors and filed its objections to the assessment, setting out in its objection that the tax roll appeared to be prepared and filed on the 14th of July, 1924, by the tax assessor, and alleged that such roll is illegal and not a tax roll for the assessment of real property for the reason it was not filed on or before the first Monday of July, 1924, as required by law. And, second, that the board of supervisors was without authority to order a new assessment for the year 1924 as it appears in the minute book *Page 130 
of the board that they had so ordered, and that said order was illegal and void. And, third, that the law (chapter 323, Laws of 1920) provides for land assessments for the year 1919 and every two years thereafter, and that there has been no general assessment of the lands throughout the state for the year 1924, and that the board of supervisors of Smith county was without authority to have the assessment of the lands made for the year 1924. And, fourth, that on the pretended assessment roll as made and approved by the board of supervisors, and as now on file, there has been a material reduction in the value of the lands other than the lands belonging to this objector, and an increase of twenty per cent. upon this objector's timber; that the assessment roll as thus approved violates the equalization of the real property of Smith county as approved by the state tax commission, and disturbs the equalization of the values of the property so assessed in Smith county with the real property of the other counties of the state. There were numerous other objections in the protest.
At the August, 1924, meeting, the board of supervisors disallowed the objections and approved the roll and directed that it be sent to the tax commission in conformity to law, and the requirements of the law were complied with in sending the tax commission the values as shown in the totals on the roll as to each class of property, etc. The tax commission, without ordering any change whatever, approved the assessment roll as made up by the board of supervisors as above stated, certifying that as made up the assessment roll was equalized with other property in the rest of the state. At the October meeting of the board, the certificate of the state tax commission, approving the roll without change, was ordered spread upon the minutes of the board of supervisors, and was spread thereon as provided.
The appellant took an appeal at the August, 1924, meeting of the board of supervisors, and also one at the October, 1924, meeting, within the time allowed by law after *Page 131 
adjournment of the board at such meetings. The board of supervisors did not, at the October, 1924, meeting, enter any other order of the board further approving the roll, nor did the board undertake to make any change therein. The appeal came on for hearing early in November, 1924, and on motion of the board of supervisors, the circuit judge dismissed the appeal, apparently on the ground that there had been no final order to appeal from.
In the recent case of Moller-Vanderboom Lumber Co. v. Boardof Supervisors of Attala County 138 Miss. 289, 103 So. 81, the court held that an appeal taken from the order made in pursuance of the order of the tax commission by the board of supervisors was proper. In the former appeal in the same case (135 Miss. 249, 99 So. 823) the court held that an appeal would only lie from the final order, giving a construction to the statute which would limit appeals to the final order approving the assessment.
When the board of supervisors at the August, 1924, meeting overruled the objections and entered the final order approving the rolls in the present case, directing that they be sent to the tax commission under the requirements of law for approval by the tax commission, and where the tax commission makes no order of change whatever, but approves the roll as made up, and this order of the tax commission is directed to be spread upon the minutes of the board of supervisors and is spread thereon, it is a final approval of the roll as far as the tax commission and board of supervisors are concerned, and it is not necessary for the board of supervisors thereafter in such case to make a separate order re-approving the assessment roll itself.
If the tax commission orders a change, then the assessment is not complete until that change has been made and spread upon the minutes of the board of supervisors and approved by the board. The approval of the roll after such correction by the board would be necessary to show a conformity to the order of the tax commission. But *Page 132 
where the tax commission approves without any change its order is the last step in the proceeding, and when its approval is spread upon the minutes of the board of supervisors, the assessment is complete, and the taxpayer may appeal therefrom to the circuit court.
We are therefore of the opinion that the court below was in error in dismissing the appeal, and the judgment will be reversed, and the appeal reinstated, and the cause remanded for further proceedings.
Reversed and remanded.